DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 20 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites element of ”when a vertical load is applied to the mechanical fuse, the drum and the shear hub each impart forces on the second shear pin in different directions.” However, the specification of current application recites “As the mechanical fuse 120 is loaded vertically, the bottom portion 300 may be pulled downward relative to the top portion 200. This, in turn, may cause the shear hub 380 and drum 370 to pull downward on the second shear pin 360.” In paragraph 39. The force direction of drum and the shear hub is in same direction and the different direction of force would be the force of the resistance force of bearing. Therefore, it is not clear to the examiner how the forces of the drum and shear hub on the shear pin are exerted in different directions. Clarification is required. For the purpose of the examination, the Examiner will construes the claim limitation as the force direction of drum and shear hub is same.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munsen et al. (Hereinafter Munsen) (US 6392623).

As per claim 1, Munsen teaches a system comprising a mechanical fuse, the mechanical fuse (See at least abstract) including: 
a top portion having a first shear pin configured to break when a predetermined side load is applied to the mechanical fuse (See at least abstract; The front bearing for a landing gear trunion is carried by a rear wing spar and the rear bearing is carried by a landing gear beam which is pivotly attached at its inner end to the body frame. A main attach pin pivotally connects the outer end of such beam to a pair of connector plates, one located on each side of the connection. A pair of shear pins connect the connector plates to a short cantilever beam which is connected to and projects inwardly from the rear wing spar, generally in line with the landing gear beam. One of the shear pins is positioned generally horizontally outwardly from the main attach pin. The second shear pin is positioned generally vertically below the main attach pin. Generally vertical overloads are carried by the lower shear pin load and such shear pin is designed to fracture in response to a load slightly below the vertical load reacting capability of the reaction structure. Generally horizontal overloads are carried by the upper pin or by both pins together which are sized to break under loads slightly below the horizontal load reacting capability of the reaction structure.); and 
a bottom portion having a second shear pin, wherein the second shear pin is configured to break when a predetermined vertical load is applied to the mechanical fuse and wherein the mechanical fuse is arranged such that when the second shear pin is broken under the predetermined vertical load, the first shear pin also breaks before the bottom portion separates from the top portion, and when the first shear pin is broken under the predetermined side load, the second shear pin remains intact when the bottom portion separates from the top portion (See at least abstract and column 2 line 29 – 44; …  In preferred form, one of the shear pins is positioned endwise outwardly of the beam from the main attach pin connection and the second shear pin is positioned laterally of the beam from the main attach pin connection. The maximum load reacting capacity of the reaction member is in a direction which is substantially coincident with the direction of extent of the loaded beam. A predictable failure of the connection in this direction requires a shearing of either the endwise positioned shear pin, which may be stronger than the other shear pin, or a shearing of both shear pins. A predictable failure of the connection in the direction of smaller reaction capability of the reaction member requires only shearing of the laterally positioned shear pin. In operation, a transverse overload on the loaded beam will first cause the laterally offset shear pin to fracture.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 10 and 13 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Munsen in view of VanHorn (US 6007267).

As per claim 2, Munsen teaches all the elements of claim 1 but does not teaches element of: wherein the bottom portion is configured for attachment with lifting equipment.
VanHorn teaches elements of: wherein the bottom portion is configured for attachment with lifting equipment (See at least column 1 line 35 – 45; here a load fuse or a shear pin oriented in a longitudinal direction, or in the direction of pull, is preferred over the transversely oriented shear pins of the above patents. For example, for load lifting cables used with helicopters, it is desired to provide some type of link in the lifting cable which will break when an excessive load is applied to the cable. Lifting cables, which are used with helicopters to lift and deliver loads while the helicopter is airborne, are subject to situations where either the load or the cable become entangled with an obstruction.).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify mechanical fuse for weight bearing device of Munsen, to include bottom portion is configured for attachment with lifting equipment as taught by VanHorn in order to break when an excessive load is applied to the cable (Column 1 line 41 – 42). 

As per claim 3, the combination of Munsen and VanHorn teaches element of: the lifting equipment (VanHorn, see column 3 line 29 – 31; When a load fuse of the type which is described above is used in conjunction with lifting cranes or, most particularly, with helicopters).

As per claim 4, the combination of Munsen and VanHorn teaches element of: wherein the top portion includes a protrusion having a groove therein configured to engage with a shear hub of the bottom portion (VanHorn, see at least figure 1).

    PNG
    media_image1.png
    646
    801
    media_image1.png
    Greyscale


As per claim 5, the combination of Munsen and VanHorn teaches element of: wherein the second shear pin is at least partially arranged within the shear hub (Munsen, See at least figure 3).

As per claim 6, the combination of Munsen and VanHorn teaches element of: wherein the shear hub is able to freely rotate around the second shear pin (Munsen, see at least figure 3 and 4; the upper and lower shear pin have similar structure which is arranged in the shear hub where the pins are freely rotated in the hub).

    PNG
    media_image2.png
    630
    774
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    297
    592
    media_image3.png
    Greyscale


As per claim 7, the combination of Munsen and VanHorn teaches element of: wherein when the bottom portion is engaged with the top portion (VanHorn, Figure 1)  
a side load is applied to the mechanical fuse, the side load causes the shear hub to rotate around the second shear pin (Munsen,  (See at least column 3 line 36 – 40).

As per claim 8, the combination of Munsen and VanHorn teaches element of: wherein the bottom portion further includes a drum having an opening therein and the second shear pin is at least partially arranged within the opening of the drum (Munsen, see at least figure 3 and 4).

As per claim 9, the combination of Munsen and VanHorn teaches element of: wherein when a vertical load is applied to the mechanical fuse, the drum and the shear hub each impart forces on the second shear pin in different directions (Munsen, see at least abstract).

As per claim 10, the combination of Munsen and VanHorn teaches element of: wherein the top portion further includes a bearing arranged below the protrusion, and when a vertical load is applied to the mechanical fuse, the bearing applies a force against the shear hub and the second shear pin (Munsen, see at least Figure 3, 4 and 6).

As per claim 13, the combination of Munsen and VanHorn teaches element of: wherein the top portion further includes a first threaded opening and a first groove in an outer edge of the top portion, and wherein when the bottom portion is engaged with the top portion, the first groove is arranged to engage with a first bolt (VanHorn, see at least figure 3).

As per claim 14, the combination of Munsen and VanHorn teaches element of: a first bolt and a second bolt arranged in the first threaded opening, and wherein the bottom portion further includes a second threaded opening in which the first bolt is arranged and a second groove in an outer edge of the bottom portion, and wherein when the bottom portion is engaged with the top portion, the second groove is arranged to engage with the second bolt (VanHorn, see at least figure 3).

As per claim 15, the combination of Munsen and VanHorn teaches element of: wherein the first bolt and the second bolt are arranged to limit bending of the mechanical fuse when the bottom portion is engaged with the top portion (VanHorn, see at least figure 3).

As per claim 16, the combination of Munsen and VanHorn teaches element of: wherein the bottom portion includes an opening configured to receive the first shear pin (VanHorn, see at least figure 1 and 3).

As per claim 17, the combination of Munsen and VanHorn teaches element of: wherein the opening includes one or more slots in order to reduce vertical loading on the first shear pin when the bottom portion is engaged with the top portion (VanHorn, see at least figure 1 and 3).

As per claim 18, the combination of Munsen and VanHorn teaches element of: wherein when the bottom portion is engaged with the top portion the first shear pin is arranged in an opening of the bottom portion, and a side load is applied to the mechanical fuse, a side surface of the opening causes a lateral force on the first shear pin (Munsen, See at least abstract and column 2 line 29 – 44 and VanHorn, see at least figure 1 and 3).

As per claim 19, the combination of Munsen and VanHorn teaches element of: wherein the bottom portion is configured for attachment with a crane boom of a crane (VanHorn, See at least column 1 line 35 – 45).

As per claim 20, the combination of Munsen and VanHorn teaches element of: further comprising the crane (VanHorn, See at least column 1 line 35 – 45).


Allowable Subject Matter
Claims 11 - 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gross (US 2008/0140289) discloses System Arrangement Of A Lifting Device, In Particular For A Container Crane For The Lifting Of Loads And Moving For The Operation Of The System Arrangement.
Larsen et al. (US 2008/0121170) discloses Wire Rope Pre-failure Indicator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662